IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00417-CV

      IN THE INTEREST OF E.J., J.J., V.J., AND C.J.X., CHILDREN


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 15-000408-CV-85


                                        ORDER

      This is an appeal of a termination of parental rights. As such, it is subject to a strict

appellate timetable. See TEX. R. APP. P. 28.4(a)(1); TEX. R. JUD. ADMIN. 6.2(a). We have

been informed that the reporter’s record in this appeal is not complete.

      It appears from documents received by the Court that appellants have requested

transcriptions of pre-trial hearings between March 4, 2015 and the beginning of trial on

October 31, 2016 so that they can complete a response to their appointed attorney’s Anders

brief which was filed on February 14, 2017. It also appears from these documents that,

by email dated April 7, 2017, the reporter informed appellants that by the close of that

weekend, the reporter would have a good understanding of the timeline for the

preparation of those transcripts. Since then, we have not received any indication from
the reporter or from appellants as to when the reporter’s record containing these pre-trial

hearings would be filed.

         Appellants and the reporter are reminded that because this is an appeal of the

termination of parental rights, the Court cannot wait indefinitely for the record or

appellants’ response. Accordingly, the Court ORDERS that the reporter’s record be

completed, filed, and a copy provided to appellants within 10 days from the date of this

Order. Appellants’ response is due within 20 days after the date the remaining portions

of the reporter’s record are filed.


                                                       PER CURAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 26, 2017




In the Interest of E.J., J.J., V.J., and C.J.X., Children                            Page 2